Cite as 2016 Ark. 471


                   SUPREME COURT OF ARKANSAS.
                                         No.   CV-16-316



                                                  Opinion Delivered   December 15, 2016
CODY WARD
                                APPELLANT
                                                  PRO SE APPEAL FROM ORDER
                                                  DISMISSING A PRO SE PETITION FOR
V.
                                                  JUDICIAL REVIEW
                                                  JEFFERSON COUNTY CIRCUIT
WENDY KELLEY, DIRECTOR
                                                  COURT
ARKANSAS DEPARTMENT OF
                                                  [No. 35CV-16-316 ]
CORRECTION
                     APPELLEE
                                                  HONORABLE JODI RAINES
                                                  DENNIS, JUDGE

                                                  AFFIRMED IN PART AND
                                                  REMANDED TO THE MISSISSIPPI
                                                  COUNTY CIRCUIT COURT IN
                                                  PART.

                                         PER CURIAM


        This is a pro se appeal from the dismissal of a petition for judicial review that was filed

 pursuant to the Administrative Procedure Act–Arkansas Code Annotated sections 25-15-212

 to -219 (Repl. 2014). After a thorough review, the State concedes that the 2014 amended

 sentencing order appears illegal on its face. The circuit court’s dismissal of Ward’s petition

 is affirmed, however the matter is remanded to the sentencing court to vacate the August

 25, 2014 amended sentencing order.

        Appellant Cody Ward pleaded guilty to one count of manslaughter and is

 incarcerated in the Arkansas Department of Correction (ADC) pursuant to a sentencing

 order entered by the Mississippi County Circuit Court on March 5, 2013. The order
                                   Cite as 2016 Ark. 471

reflected a sentence of 240 months’ imprisonment for the crime of manslaughter and the

imposition of a consecutive firearm enhancement of 120 months’ imprisonment pursuant

to Arkansas Code Annotated section 16-90-120 (Repl. 2006). The sentencing order further

reflected that the crime had been committed on June 18, 2012, that Ward had a “0” criminal

history score, and that Ward had not been sentenced as a habitual offender. The second

page of the March 5, 2013 sentencing order reflected that the total term to be served “for

all offenses” was 240 months’ imprisonment.

       The ADC initially calculated Ward’s term of imprisonment to total an aggregate term

of 240 months’ imprisonment. However, Ward’s time computation card was changed by

the ADC on July 14, 2015, to reflect an increase in the time to be served from an aggregate

term of 240 months’ imprisonment to a term of 360 months’ imprisonment. The ADC’s

recalculation of Ward’s sentence moved his parole date from March 6, 2016, to November

5, 2017. In response to the recalculation of his sentence Ward filed a grievance and alleged

that he was a first-time offender that had been convicted of a Class C felony offense which

carried a maximum penalty of 120 months’ imprisonment; that the enhancement of an

additional 120 months’ imprisonment was included in the total sentence of 240 months’

imprisonment; and that the ADC had misinterpreted the sentencing order and had illegally

increased his sentence for manslaughter by 120 months. Ward contended below, and in his

argument on appeal, that the sentencing order itself was not illegal, but that the ADC had

interpreted the order to illegally extend the duration of his incarceration.

       While the ADC alleged that the Mississippi County Circuit Court had entered an

amended sentencing order on August 25, 2014, which increased the aggregate sentence to

                                               2
                                   Cite as 2016 Ark. 471

360 months’ imprisonment, it did not include this amended order in the record that was

initially brought before this court.   Because the ADC failed to include the amended

sentencing order in the record, and in view of Ward’s allegations that the ADC had

extended his term of imprisonment by misinterpreting the ambiguous sentencing order

entered on March 5, 2013, we found that Ward had stated sufficient facts to raise a liberty

interest that entitled Ward to judicial review of the ADC’s actions under our holding in

Clinton v. Bonds, 306 Ark. 554, 557-58, 816 S.W.2d 169, 171-72. We ordered the ADC

to supplement the record with a certified copy of the amended judgement and commitment

order that the ADC alleged was the basis for its recalculation. The ADC supplemented the

record with a certified copy of the 2014 amended sentencing order which reflected that the

circuit court of Mississippi County had increased Ward’s aggregate sentence from 240

months’ imprisonment to 360 months’ imprisonment.

       Both parties were subsequently ordered to file supplemental briefs to address the issue

of whether the amended sentencing order results in an illegal sentence. Ward argues that

the amended sentencing order is illegal on its face and that the ADC erred by recalculating

his sentence based on an invalid amended order. Ward further argues that the ADC and

the circuit court had a duty to address the illegality of the amended order and to correct the

sentence. In its supplemental response, the ADC concedes that the amended sentencing

order is illegal on its face in that it exceeds the maximum penalty for manslaughter and that

there is no indication in the record that any statutory enhancement was applied to the

sentence.




                                               3
                                    Cite as 2016 Ark. 471

       However, the ADC correctly argues that it has not been granted the authority either

by statute or through case law to modify a sentence imposed by a circuit court, and that the

Administrative Procedure Act is not the correct vehicle by which Ward can obtain relief.

We therefore affirm the dismissal of the action by the Jefferson County Circuit Court.

       Nevertheless, notwithstanding the procedural posture of this case, the issue of the

illegality of a sentence may be raised at any time, because the unlawful confinement of an

individual under a sentence longer than that permitted by statute constitutes a denial of

liberty without due process. Renshaw v. Norris, 337 Ark. 494, 497–98, 989 S.W.2d 515,

517 (1999). Because the imposition of an illegal sentence is viewed as a violation of basic

constitutional rights, this court has consistently viewed the issue as being an issue of subject-

matter jurisdiction, in that it cannot be waived by the parties and may be addressed for the

first time on appeal.    State v. Webb, 373 Ark. 65, 69, 281 S.W.3d 273, 276 (2008).

Sentencing in Arkansas is entirely a matter of statute. Esry v. State, 2014 Ark. 539, at 3–4,

453 S.W.3d 144, 146–47 (per curiam). No sentence shall be imposed other than as

prescribed by statute. Id. A void or illegal sentence is one that is illegal on its face. Id. A

sentence is illegal on its face when it exceeds the statutory maximum for the offense for

which the defendant was convicted. Id. Because the amended sentencing order had the

effect of extending Ward’s parole eligibility date beyond March 6, 2016, and in view of the

fact that the ADC has conceded that the amended order imposed a sentence that exceeded

the maximum statutory penalty, it is likely that Ward is currently being wrongfully detained.

       Accordingly, the circuit court’s order dismissing the petition is affirmed; the matter

is remanded to the circuit court of Mississippi County to vacate the amended sentencing

                                                4
                                   Cite as 2016 Ark. 471

order within 5 days and notify the ADC of the change in Ward’s sentence. We note that

although we are affirming the appeal from the administrative decision, we encourage the

ADC to review his parole eligibility in light of this opinion.

       Affirmed in part and remanded to the Mississippi County Circuit Court in part.

       Cody Ward, pro se appellant.

       Leslie Rutledge, Att’y Gen., by: Kristen C. Green, Ass’t Att’y Gen., for appellee




                                               5